Citation Nr: 1620434	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, depression, and bipolar disorder.

2.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to September 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston, Salem, North Carolina.  


REMAND

Regarding the Veteran's claim for a psychiatric disorder, the RO denied service connection for depression in a June 2006 rating decision.  Subsequently, the Veteran submitted a claim for a mood disorder, posttraumatic stress disorder (PTSD), a nervous condition, and mental disorder in November 2011.  The RO issued notice indicating the previously denied claim for depression, now claimed as a mood disorder, and the new claim for PTSD in December 2011.  A review of the record shows that the RO denied the Veteran's claim for PTSD in a rating decision issued in November 2012.  The Veteran appealed the denial of service connection.  

A private treatment record dated in April 1998 shows that a diagnosis of psychotic disorder, not otherwise specified was provided.  Another private medical note dated in April 1998 reflects a diagnosis of adjustments disorder, with mixed disturbances with emotion and conduct.  A March 2002 private treatment record shows that a diagnosis of depression was provided.  A July 2007 private treatment note shows that the diagnoses were depressive disorder, not otherwise specified, and PTSD.  A January 2008 private treatment note shows a diagnosis of moderate, recurrent major depressive disorder.  

In a December 2011 statement in support of claim for PTSD, the Veteran indicated that his mother had died during physical training.  He noted that he was "stressed out" because of her death.

An October 2012 VA examination report shows diagnoses of bipolar disorder I, most recent episode mixed, severe with psychotic symptoms, and polysubstance dependence, in early partial remission, was provided.  The VA examiner opined that these disorders were "less likely than not" incurred in or caused by his military service.  The VA examiner noted that the Veteran had a family history of depressed mood and that the Veteran was physically abused by his father.  The VA examiner also stated that the Veteran's service treatment records showed "no mental health diagnosis or record of bizarre behaviors" or that the Veteran was provided "mental health treatment" while in service.  The VA examiner stated that "based on the family history of mental illness, abuse as a child, pre-military alcohol abuse, and lack of documentation of mental health problems in service, it was less likely than not that the Veteran's mental health problems were caused by or began during military service."

At the Veteran's August 2015 hearing before the Board, he stated that he still felt like he was in the military.  He noted that he had told his children that they were on "guard duty" and that at family events, he made people line up and state their name.  He noted that he played war games and watched the Military Channel on television.  He also noted that he had flashbacks and experienced cold sweats.  

In light of the expanded claim of service connection for a psychiatric disorder, the Board finds that another VA examination is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner should identify any current psychiatric disorders and provide a medical opinion as to whether any diagnosed psychiatric disorder is related to the Veteran's active duty service.

Regarding the Veteran's claim for a right foot disability, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b) (2015).

Service treatment records show that the Veteran's October 1980 enlistment Report of Medical Examination notes that he had mild pes planus valgus.  Post service treatment records dated in 2007 reflect that the Veteran had right hallux valgus in the first metatarsophalangeal joint.  A July 2007 private treatment note shows that a diagnosis of hammertoe in the right foot was provided.  An operative report dated in October 2007 shows that the Veteran underwent an Austin bunionectomy of the first metatarsophalangeal joint on the right foot.  

At the Veteran's August 2015 hearing before the Board, he stated that he had to run five to seven miles per day and wear "steel toed boots" while in service.  He noted that after service, his feet would hurt and that his "big toe started growing bones."  He stated that he was treated for bunions.  

A review of the record shows that the Veteran has not been afforded a VA examination specifically in connection with this claim.  Generally, VA is required to provide an examination when the evidence of record indicates that a current disorder "may be associated" with a Veteran's military service.  McLendon, 20 Vet. App. at 79; see also 38 C.F.R. § 3.159(c)(4)(i).  This evidentiary requirement is a low threshold.  Id.  Such evidence exists and the Board finds that a VA examination and medical opinion are warranted to determine if any current right foot disability is related to the Veteran's military service, or pre-existed and was aggravated by his active duty service.    

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a comprehensive VA examination to determine whether any psychiatric disorder, to include PTSD, depression, and bipolar disorder, currently or previously diagnosed are related to his military service.  The entire electronic claims file must be reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail.   

Based on a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder, to include PTSD, depression, and bipolar disorder, is related to the Veteran's military service.  

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether the alleged stressor noted was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and an in-service stressor and found sufficient to produce PTSD by the examiner.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The Veteran must be afforded a VA examination to determine the nature and etiology of his claimed right foot disability.  The entire electronic claims file must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  

Following a detailed review of the record, the clinical examination, and the Veteran's statements, the examiner must state whether any currently or previously diagnosed right foot disorder is related to the Veteran's military service.

If the examiner finds a current pes planus valgus disorder, the VA examiner must address whether the pre-existing pes planus valgus disorder shown on service entrance increased in severity beyond the normal progression of the disease.  If the examiner finds that the pes planus valgus is found to have increased in severity beyond the normal progression of the disease, the examiner must state the evidence upon which the finding was made. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




